Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA,
Plaintiff,
Criminal Action
VS No. 17-260-2

DERON HOWELL,
Defendant.

 

Transcript of Sentencing proceedings held on
October 1, 2018, United States District Court, Pittsburgh,
Pennsylvania, before the Honorable Bill R. Wilson, U.S.
District Court Senior Judge.

APPEARANCES :

For the Government: Timothy Michael Lanni, Esq.
United States Attorney's Office
700 Grant Street, 4th Floor
Pittsburgh, PA 15219
timothy. lanni@usdoj.gov

For the Defendant: Steven C. Townsend, Esq.
564 Forbes Avenue
Manor Building Penthouse
Pittsburgh, PA 15219
stownsend@¢pghLaw. cam

Court Reporter: Shirley Ann Hall, RDR, CRR
6260 U.S. Courthouse
Pittsburgh, PA 15219
shirleyhall uscra@yahoo.com

Proceedings recorded by digital stenography; transcript
produced by computer-aided transcription.
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 2 of 22 2

PROCEEDINGS
(In open court.)

THE COURT: Be seated, please.

We're here today for sentencing in US v Deron Howell,
Case No. 2:17-cr-00260-2. Mr. Howell is here with his lawyer,
Mr. Townsend. The prosecution is represented by Mr. Hackney.

The parties ready?

MR. TOWNSEND: Yes, Your Honor.

MR. LANNI: Yes, Your Honor.

THE COURT: I hear same voices, but I don't see
anybody.

MR. LANNI: Your Honor, Assistant United States
Attorney Timothy Lanni, on behalf of the government, joined at
counsel table by ATF Special Agent Albert Maloney and Assistant
US Attorney, Jeffrey Bangel. Good morning, Your Honor.

MR. BANGEL: Good morning, Your Honor.

THE COURT: Thank you. Be seated, please.

MR. TOWNSEND: May it please the Court, Steve Townsend
on behalf of Mr. Howell.

THE COURT: All right. I will review how the case got
here. Followme. If I misstate it, let me know.

On February the 20th, 2018, a superseding indictment
charged Mr. Howell and Mr. Shelton with conspiracy with possess
with intent to distribute and distribute less than 50 kilograms

of marijuana, possession with intent to distribute less than
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 3 of 22 3

50 kilograms of marijuana, conspiracy to commit Hobbs Act
robbery on August 7, 2017, and July 27, 2017, committing the
two Hobbs Act robberies, and using, carrying, brandishing
and/or discharging a firearm during and in relation to two
robberies.

On May the 21st of 2018 a jury found Mr. Howell guilty
of all the counts in the superseding indictment that named him.

Mr. Howell, are you satisfied with your lawyer?

THE: DEFENDANT: Yes.

THE COURT: All right. If you had a problem with him,
now would be the time to tell me.

In turning to the sentence, I will consider each of
the factors listed in 18 United States Code, Section 3553, the
sentencing guidelines, and other statutes that are applicable
and other matters before the Court.

The Sentencing Reform Act of 1984 committed sentencing
guidelines. Those guidelines are just that, they're
recommendations, and I'm only obligated to consider them. I'm
not bound to follow them. They're not mandatory in any way.

There's been a presentence report. We'll go over it,
the presentence report, and I'll resolve the disputations. And
then we'll see what guideline we come up with, and then
Mr. Townsend will get to speak on behalf of Mr. Howell and
Mr. Howell can speak on his own behalf if he wants to. He

doesn't have to if he doesn't want to, I won't hold it against
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 4 of 22 4

him. It's a hundred percent up to him. ‘Then the prosecution
will get —- one of the prosecutors will get to close for the
Government.

All right. I want to go over the report. Have both
sides had all the time they need to review the presentence
report?

MR. LANNI: Yes, Your Honor. On behalf of the
United States, the Government has had the ability to review the
presentence report comprehensively, file any objections, and
confer with counsel and the Probation Office before filing
those objections.

THE COURT: In other words, your answer is the
Defendant is monosyllabic. Yes?

MR. LANNI: Yes.

MR. TOWNSEND: Yes, Your Honor.

THE COURT: All right.

All right. Both sides object to Section 26. The
Government believes there should be a six-level enhancement for
permanent or life-threatening injury rather than just a
five-level enhancement. The Defendant objects, says it should
only have a four-level enhancement.

Does either side wish to add anything on this point?

MR. LANNI: No, Your Honor.

MR. TOWNSEND: No, Your Honor.

THE COURT: All right. I heard the evidence at trial
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 5 of 22 5

and the Defendant —- I mean the victim still suffered from
residual numbness and other — and some intestinal problems,
and so I find that the six-level enhancement is applicable.

All right. The Government objects to the specific
offense characteristics, Section 2B3.1(b), for both Counts 4
and 9. The Government contends that they were physically
restrained during a robbery and held at gunpoint. This would
result in a two-level enhancement. The defense contends that
the guideline definition of physically restrained means the
forceful restraint of the victim such as being tied, bound or
locked up.

All right -—- where are those cases? The cases are
broader than the guideline language itself. I'1l cite those
cases. I want to hold — I am holding that they were
restrained over the objection of the Defendant. Holding them
at gunpoint counts as restraint in my opinion.

The cases I have reviewed are several. But the main

one is United States against Copenhaver, C-O-P-E-N-H-A-V-E-R,

 

185 F.3d 178. That's 185 F.3d 178, Third Circuit, 1999. Sol
am giving the two-level enhancement over the objections of the
Defendant. Save the Defendant's exception.

Under Section 29, the Govermment believes that a
two-level enhancement for aggravating role under Section 3Bl.1
should apply. Did you decide on the same thing extra on this?

MR. LANNI: No, Your Honor.
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 6 of 22 6

MR. TOWNSEND: No, Your Honor.

THE COURT: All right, all right. I heard the
evidence and it's my opinion that the evidence established that
he was a leader or organizer of the robbery on August the 7th,
2017. Therefore, the —- it gets plus two.

The Defendant objects to Paragraph 35. That's the
same thing, they object -—- they dispute the fact that he was an
organizer of the crime, say it was Mr. Tucker. Overruled.
Exception saved.

Are there any other objections?

MR. LANNI: No, Your Honor.

MR. TOWNSEND: No, Your Honor.

THE COURT: All right. With those rulings, I'll adopt
the presentence report. If he decides to appeal my sentence,
it will be released to the lawyers for the parties without
further orders of Court.

All right, I'm going to work through the guideline
range here. You all go along with me to catch me if I am wrong
on any of then.

Group Count 1, that's August 7, 2017, Hobbs Act
robbery, base offense level under the guidelines is 20. It
gets plus six because the victim Marinello was shot during the
robbery and sustained a permanent or life-threatening injury.
That's under Guideline 2B3.13(b). Plus two for the victims

were forcibly restrained. Plus one because the marijuana was
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 7 of 22 7

taken during the August 7, 2017 robbery. Plus two because he
was an organizer or leader. Adjusted offense level is 31.

Group Count 2, July 27, 2017, Hobbs Act robbery, the
base offense level is 20, plus two for being an organizer,
involving more than five people; adjusted level is 22.

Count 5, using and carrying a firearm during and in
relation to and in furtherance of a drug trafficking crime or a
crime of violence in furtherance thereof, he gets 25 years
consecutive to all other counts.

Count 10, using, carrying, brandishing and/or
discharging a firearm during and in relation to drug
trafficking crimes or crimes of violence and possession and/or
discharge of a firearm in furtherance thereof, five years
consecutive to all other counts.

Greater of the adjusted offense level above is 31,
increased based on grouping plus two, combined total offense
level of 33.

I have a total criminal history score of two, which
puts him in criminal history category Roman numeral two.

The statutory maximum term of imprisonment at Counts 1
and 2, not more than five years; Count 3 and 4, not more than
20 years; Count 5, not less than 25 years, not more than life;
Counts 8 and 9, not more than 20 years and maximum term of
imprisonment is 20 years; Count 10, not less than five years,

not more than life.
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 8 of 22 8

Based on a total offense level of 33 and a criminal
history category of two, Roman numeral two, the guideline
imprisonment range is 151 to 188 months. However, after adding
the two mandatory terms of 25 years and five years, that's 360
months combined. The guideline range is 511 to 548 months.

Supervised release under 18 USC Section 3583, Counts 1
and 2, not less than two years; Counts 3, 4, 8 and 10, not more
than three years; Count 5 and 10, not more than five years.
Guidelines, Count 1 and 4, 8 and 9, not less than one year and
not more than three years; Counts 5 and 10, not less than two
years, not more than five years.

Probation 1s not applicable.

Financial report indicates that he couldn't pay a lump
sum or installment.

Is there any restitution involved?

MR. LANNI: No, Your Honor.

THE COURT: All right. Any objections to my
interpretation of the sentencing options other than the ones
already noted?

MR. LANNI: Not from the Government, Your Honor.

MR. TOWNSEND: No, Your Honor.

THE COURT: All right. All right, you may speak on
behalf of the Defendant. Mr. Townsend, if you will, come to
the lectern.

Let me ask this, does the Government object to
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 9 of 22 9

511 months?

MR. LANNI: Your Honor, given the new calculation of
the guidelines, the Government would be asking for 548 months.

MR. TOWNSEND: ‘Thank you, Your Honor.

THE COURT: I tell you what I'm going —- I'm inclined
to give him 511. Why don't we let the prosecutor speak first
and I'll let you do a rebuttal. Does that suit you?

MR. TOWNSEND: Fine.

MR. LANNI: ‘Thank you, Your Honor.

May it please the Court, today we are here because
eight different individuals are affected by this conduct:
Deajyuan Tucker, Anthony Nails, Marcus Carr, Ommandy Hern,
Julian Krivonack, Octavio Marinello, Brandon Cavey and a
six-year-old child named CD, initials only.

And how were these people's lives affected? Well, at
the very least, each one of them were terrified when different
types of semi-automatic weapon, rifles, handguns were put into
their face. They were basically robbed, stripped, beaten in
order to get a small sum of money from each one of them. And
that's why we're here today.

And we're here today because Mr. Deron Howell
organized and orchestrated the terror and harm to each and
every one of these individuals. And robbery is an inherently
dangerous and violent crime. And really not only is this a

robbery offense, it's really an attempted murder offense
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 10 of 22 10

because Mr. Octavio Marinello, when he was put between the
choice of life and death with a handgun in his face, he decided
to fight back. And in reward for deciding to fight back, he
got shot through the chest -- the arm, then the chest.

And Your Honor was well aware of what was presented at
trial, the different clothing that was sopped in blood, a blood
trail that went over three different yards, into the road in
Marshall Road, and then back to there. He was airlifted, two
bullets were taken out of him, and he still lives with those
scars and the impact of what happened on that day.

And, additionally, it's not just the physical wounds
that each and every one of these —- that Mr. Marinello had, but
it's the psychological harm that each and every one of these
victims faced, including CD, a six-year-old child.

Now, after Deron Howell orchestrated the first robbery
in which he essentially befriended multiple people that he
knew, Deajyuan Tucker, somebody that he's been friends with for
a long time, the other individual, Marcus Carr and
Ormandy Hern, two well-respected and, you know, really good
ranked video game players —- Mr. Carr was ranked number one in
the world at one point.

THE COURT: Let me ask you this, how did they gamble
on video?

MR. LANNI: How do they gamble on video games?

THE COURT: Yeah, I mean —-
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 11 of 22 11

MR. LANNI: Just people put up money and they gamble.
And they'll also —- those individuals made a significant amount
of money from actual entry fees and from making the money from
those games themselves, from the entry fees in the tournaments
as well as endorsements, sponsorships, different things like
that. So there is absolutely legitimate income that gets from
that. However, whether it's from illegal gambling or marijuana
dealing, you know, that's the targets that Mr. Howell picked.

THE COURT: Okay.

MR. LANNI: So these were individuals that he knew.
And that occurred, you know, approximately two weeks before the
second robbery.

So this robbery occurs, Mr. Howell gets away with it
or so he thinks, even though he robbed people he knew, what
does he do? He goes and finds the next target, who is a
completely different segment of society essentially, up in
Cranberry Township.

And what kind of transpired on that day is after they
had set up the whole robbery, Mr. Howell and Mr. Shelton anda
third unknown individual go up there, they see what's going on.
They see a six-year-old child sitting right there. They see
Julian Krivonack, who really has nothing to do with this, and
then they see KV and Marinello who they're there to rob the
marijuana from. But they don't give any thought to — that
there's a six-year-old child there, that there's another
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 12 of 22 12

unknown, another unwitting person that's there,
Julian Krivonack, who is a veteran of the Armed Services,
overall pretty good guy. He didn't deserve this.

And neither did the victims who were shot because even
though they were selling marijuana, what's the offense level
for selling less than 50 kilograms of marijuana in this
district? It would be a probation guideline sentence, for
instance. It doesn't give samebody the right to hold them at
gunpoint and put the life choice, between life or death, for
those individuals. And that's really what it was.

Because as the bullets started flying, Carson —- CD,
the six-year-old child, had to be picked up and brought through
the room where Mr. Shelton had just fired a shot in the ground
and where the third unknown police was running to shoot
Mr. Marinello. But, again, all of this ham, all of this
conduct for what? A few thousand dollars? Six thousand
dollars the first time. The second time, six pounds of
marijuana.

Even if you extrapolate that cost to something of —-
you could sell it for 12,000 or 10,000, think of all the ham
and all of what was put at jeopardy. There's —- it's a Godsend
that nobody died in this case and really just due to the great
medical services at UPMC that were able to be airlifted —-
Marinello was able to be lifted there.

So when we think about that conduct and we think about
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 13 of 22 13

how it transpired and who organized it, Your Honor, I think
there needs to be a —- the maximm sentence put forth for this
type of conduct because these are types of cases that if things
went differently, you know, this was first a City of Pittsburgh
case, then the ATF came aboard, then the city —- Cranberry
Township. If it wasn't for Special Agent Albert Malone, if it
wasn't for Special Agent Maurice Ferentino, Detective

Matt Irvin, Detective Wingard from the City of Pittsburgh, this
case would have never came together.

And every day people commit these types of robberies,
these strongarm types of robberies with weapons; and I think
Your Honor needs to send a message that these are inherently
dangerous violent crimes, and this is what occurs when people
set up these types of robberies for essentially no financial
gain. At the end of the day, what is $6,000, $10,000 going to
do when you put this type of life in Jeopardy, Your Honor?

So I think that the maximum guideline sentence of
548 months is warranted in this case because had it not been
for Mr. Marinello being saved by UPMC, really, the guideline
would have been life in this case. So given the conduct, given
the complete unrepentant nature of setting up one dangerous
robbery and then setting up another, and given all the factors
in 3553, Your Honor, the Government asks that you sentence
Deron Howell to the mandatory mininum tems as outlined in the

counts of conviction as well as the 548 months for the advisory
Oo ODO HH HD OO FPF W NY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 14 of 22 14

guideline range.

THE COURT: How many years is 548 months?

MR. LANNI: If I could just have a second, Your Honor.

THE COURT: All right.

LAW CLERK: 45 and two-thirds.

MR. LANNI: ‘The law clerk is smarter than me,

Your Honor; I'll go with that.

LAW CLERK: 45 and two —-

THE COURT: I think it's 45.6; and how much is 511? I
believe that's 42.6.

MR. LANNI: I believe that's correct, Your Honor.

THE COURT: All right.

T'll hear from the defense. Your client is 26?

MR. TOWNSEND: Yes, Your Honor.

Your Honor, in effect what the Government is asking
the Court to impose and based upon the Court's statements, your
inclination as to the sentencing, whether it's 511 or 548, it's
in effect almost a life sentence regardless based upon the
mandatories in this case.

The Government went over the nature and circumstances
of the offense, which is part -—- one of the factors that we
have to review when we're looking at 3553 factors in
sentencing; but I would like to just address the other factors
that the Court must consider. I don't have the document

number, but their arguments are contained in my sentencing
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 15 of 22 15

memorandum that I filed with the Court.

I'd just like to briefly overview the history and
characteristics of the Defendant. I know this Court's already
reviewed that section; but it cannot be overstated, the effect
that a childhood -- a child has —- or the effect that the
demographics and economic, socioeconomics plays on a child.

And this is the perfect example, not excusing his choices later
in life, not excusing his choices as a young man; but they
certainly do have a detrimental effect whereas someone who has
the benefits of having a nuclear family and money and
supportive role models in their life they don't have.

The nature and the circumstances of the offense: Of
course as Mr. Lanni explained, this was a —- two robberies, one
involving injury. We can't, you know, give that lipstick. We
can't make that any less detrimental than it was on that day.
Yes, we're talking about drug dealers and illegal gamblers and
T am not saying that they deserve what they got because they
don't. But we certainly have to take a look when we're looking
at totality of the circumstances as to what happened here.

This wasn't a —- you know, these parties were not all
innocent. And if the jury found that my client robbed these
individuals, absolutely that's wrong. But it's a little
different story when you have samebody who is a drug dealer,
known drug dealer, who is actually carrying a firearm selling

6 pounds of marijuana himself. And I think the Court should
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 16 of 22 16

take that into consideration.

Section C, the lack of seriousness of the criminal
history: Mr. Howell as a young man has two minor ungraded
misdemeanor offenses for driving under the influence of
alcohol. Other than that, that's it. That places him in that
level two category, which I can't do anything about the
criminal history; it is what 1t is. But I think that being in
that criminal history category two sort of overstates his
criminal history based upon the ungraded misdemeanors that he's
convicted of.

Your Honor, by —- what I'm imploring is that the Court
reconsider its inclination of the 511 and really address the —-
the other factors in this case as well as take into

consideration United States versus Dean, where we have a

 

similar situation, two robberies, two firearms used. And the
Court looks at that sentence of 360 months in mandatories and
crafts a sentence that is sufficient but not greater than
necessary.

I don't believe that 511 months is necessary. I think
it's much greater than necessary. I think if Mr. Howell is
sentenced to 360 months and he is released at the age of 55,
the likelihood of recidivism is going to be extremely low. It
will address —- the 30-year sentence does address the
seriousness of the offense, it also prevents and protects the

public for the next 30 years, plus an individual coming out of
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 17 of 22 17

a federal correctional institution at, you know, 54, 55 years
old. So I think that the mandatory minimum sentence of

30 years is sufficient but not greater than necessary to effect
the sentence in this case as far as the 3553 factors are
concerned.

THE COURT: All right. Let me ask both of you if he
got 30 years, for example, when would he got out? I mean —
assuming he gets, does right and doesn't get any demerits and
all that sort of thing, roughly?

By the way, does your client want to speak?

THE: DEFENDANT: Yes.

MR. TOWNSEND: Yes, Your Honor. I calculated roughly,
if he would get 100 percent good time, it would be 26, a little
over 26 years.

THE COURT: ‘The Government agree with that?

MR. LANNI: I would agree with that calculation,

Your Honor.

MR. TOWNSEND: And that's based on the full good time.
My understanding is they don't get the full good time, but that
would be the maximum.

THE COURT: Okay. All right.

You may speak. You can be seated if you want to and
speak right into the mic. You can sit down if you'd prefer or
you can stand up. It's up to you.

THE DEFENDANT: How you doing, Your Honor?
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 18 of 22 18

THE COURT: I'm tolerable.

THE DEFENDANT: I'm Deron Howell. I'm 26 years old.

IT have a wonderful family out there, a five-year-old daughter.
T sit in front of you today an innocent man. I — I look at
all this time and I'm terrified. I have never been locked up
in my whole entire life, and this is my first experience. I'm
at the Allegheny County Jail right now. It's been 22-and-two.
I've been confined in a cell for 22 hours and only two hours of
rec for a month and a half now.

This experience so far is —- already has a hold on me,
a grab on me that is so, so tight, it's shaking. I'm shaking
as aman right now, Your Honor.

I just want to tell my family that I'm sorry. I love
you with all my heart. But I'm strong, I'm going to get
through this situation.

Also, I ask, Your Honor, I feel like my attorney did a
good job on same things. I think he could have worked a little
bit harder on some things. And I tell my older brother: I
need you to hold the family down. My little brother: To keep
doing what you're doing.

And my two sisters: I'm proud of you all. I'm proud,
I'm so proud. Rashona, you're pregnant, and I'm proud of you.
Yes, I am. My baby's mom, but I love you to death. You and my
daughter, I love you so much.

I sit up here squirming and a wreck, Your Honor. I
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 19 of 22 19

just don't see how —- the case, state and nature, comes and
turns my life upside down; and I feel like I'm an innocent man.
But the jury found me guilty, so I'm a guilty man today,

Your Honor. I say thank you for letting me speak.

THE COURT: We'll be in recess until ten after twelve
by the clock on the back wall. Be at ease.

(Whereupon, a recess was taken.)
(In open court.)

THE COURT: I'm still thinking about the number of
months. I will announce other conditions which will be
applicable, regardless of how many months I give him.

Upon release from imprisonment, he'll be on supervised
release for three years on all counts concurrently. Within 72
hours of release from the custody of the Bureau of Prisons, he
must report in person to the Probation Office in the district
in which he is released. Following supervised release, he
cannot -—- he mist not commit another federal, state or local
crime and must comply with the standard conditions of
supervision recommended by the Sentencing Commission and
adopted by this Court and must camply with the following
additional conditions.

He must not illegally possess a controlled substance;
must not possess a firearm, ammunition, destructive device, or
any other dangerous weapon.

He'll be required to participate in a program of
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 20 of 22 20

testing and, if necessary, treatment for substance abuse, the
program to be approved by the Probation Office until such time
as he is released from the program by the Court. Further, he
is reguired to contribute to the cost of any such treatment in
an amount determined by the probation officer but not to exceed
actual cost.

He must submit to one drug urinalysis within fifteen
days after being placed on supervised release and at least two
periodic tests thereafter. He can't intentionally purchase,
possess or use any substance designed to simulate or alter in
any way his own urine specimen. In addition, he shall not
purchase, possess or use any device designed to be used for the
suomission of a third party urine specimen.

He must participate in the United States Probation
Office's Work Force Development Program as directed by the
probation officer.

He must cooperate in the collection of DNA.

He must submit his person, property, house, residence,
vehicle, papers, business, or place of employment to a search
conducted by the US Probation -- by US Probation at a
reasonable time and in a reasonable manner based upon
reasonable suspicion of contraband or evidence of a violation
of a condition of supervision. Failure to submit to any such
search may be grounds for revocation. He will inform any other

residents that the premises may be subject to search pursuant
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 21 of 22 21

to this condition.

No fine for the reason stated above.

A special penalty assessment of $800 —- that's a
hundred dollars per count -—- is mandatory and is due
immediately to the United States District Court.

Based on the Sentencing Reform Act of '84 and the
provisions found in 18 USC 3553, Mr. Howell is committed to the
custody of the Bureau of Prisons for 60 months on Counts 1 and
2, 151 months on Counts 3, 4, 8 and 9, all to be served
concurrently; and concurrent to Counts 1 and 2, a consecutive
300 months on Count 5, and a consecutive 60 months on Count 10,
for a total of 511 months. Those conditions that I outlined
earlier are applicable.

Are there any objections to the form of the sentence?

MR. LANNI: None from the Government, Your Honor.

MR. TOWNSEND: No, Your Honor.

THE COURT: All right. Mr. Howell has the right to
appeal his conviction. He has a statutory right to appeal his
sentence under certain circumstances, particularly if he thinks
his sentence is contrary to law. With very few exceptions, a
notice of appeal must be filed within fourteen days of
Judgment, when the judgment is entered in your case. If he's
unable to pay the costs of appeal, he can apply for leave to
appeal in forma pauperis -- that is as a poor person.

If he asks the Clerk of the Court, the Clerk of the
Oo ODO HH HD OO FPF W NY FF

NN MO NY NY NY BPP PRP BP RP BP BP
oOo 8 ONS FB SG wo DOD IN D OT B® WNY FP OO

Case 2:17-cr-00260-AJS Document 187 Filed 11/23/18 Page 22 of 22 22

Court will prepare and file a notice of appeal on his behalf.
Is there anything else we need to tend to?
MR. LANNI: Nothing further from the Govermment,
Your Honor.
MR. TOWNSEND: Your Honor, my client would request the
Clerk of Court to enter a notice of appeal on his behalf.
THE COURT: All right. The Court Clerk will be
directed to do so.
Anything else? We are in recess. Be at ease.
(Whereupon, at 12:15 p.m., court was adjourned.)
CERTIFICATE
I, Shirley Ann Hall, certify that the foregoing is a correct
transcript for the record of proceedings in the above-titled

matter.

s/Shirley Ann Hall
Shirley Ann Hall, RDR, CRR
Official Court Reporter
